
	
		I
		111th CONGRESS
		1st Session
		H. R. 3798
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2009
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize the
		  Secretary of Health and Human Services to make grants to eligible entities to
		  train elementary and secondary school nurses on how to respond to a biological
		  or chemical attack or an outbreak of pandemic influenza in a school building or
		  on school grounds.
	
	
		1.Short titleThis Act may be cited as the
			 School Protection Act of
			 2009.
		2.Establishment of
			 a programTitle VIII of the
			 Public Health Service Act (42 U.S.C. 296 et seq.) is amended by adding at the
			 end the following:
			
				JTRAINING NURSES
				FOR RESPONDING TO BIOTERRORISM AND PANDEMIC INFLUENZA 
					861.GRANTS FOR
				RESPONDING TO BIOTERRORISM AND PANDEMIC INFLUENZA
						(a)Grant
				programThe Secretary may
				award grants to and enter into contracts with eligible entities to train school
				nurses to serve as first responders and crisis managers in the event of—
							(1)a biological or chemical attack, including
				a terrorist attack, affecting individuals in a school building or on school
				grounds; or
							(2)an outbreak of
				pandemic influenza among students, faculty, or other individuals under their
				care.
							(b)Required
				elements of trainingAny training which is funded, in whole or in
				part, under this section shall prepare school nurses—
							(1)to take such
				measures as may be necessary, particularly in the critical early stages of an
				attack or outbreak described in subsection (a), to protect and preserve life;
							(2)as part of crisis
				management, to notify such public health authorities as may be appropriate to
				help contain or mitigate the effects of an attack or outbreak described in
				subsection (a); and
							(3)to take such other
				actions as may be appropriate and feasible, such as, in the case of a
				biological or chemical attack, the preservation of evidence.
							(c)DefinitionsFor
				purposes of this section:
							(1)Eligible
				entitiesThe term eligible entities shall have the
				same meaning as is given such term in section 801, and includes—
								(A)a State
				educational agency (as defined in section 9101(41) of the Elementary and
				Secondary Education Act of 1965); and
								(B)a local
				educational agency (as defined in section 9101(26) of the Elementary and
				Secondary Education Act of 1965).
								(2)SchoolThe
				term school means—
								(A)an elementary
				school (as defined in section 9101(18) of the Elementary and Secondary
				Education Act of 1965); and
								(B)a secondary school
				(as defined in section 9101(38) of the Elementary and Secondary Education Act
				of 1965).
								(3)School
				groundsThe term school grounds means the area
				outside of a school building that is controlled, managed, or owned by the
				school or school district.
							(d)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there is authorized to be appropriated $20,000,000 for each fiscal year after
				fiscal year
				2009.
						.
		
